COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       Albert Morris v. Wells Fargo Bank

Appellate case number:     01-19-00610-CV

Trial court case number: 15-DCV-221475

Trial court:               434th District Court of Fort Bend County

        This appeal was dismissed on September 26, 2019 for lack of jurisdiction because the
notice of appeal filed by appellant, Albert Morris, was untimely. On October 11, 2019, Morris
filed a motion for an extension of time to file a motion for rehearing. The Court granted the motion
and extended the deadline to November 25, 2019. Morris filed his motion for rehearing on
November 25, 2019 and the Court subsequently denied the motion on January 9, 2020.

         On January 24, 2020, Morris filed a motion requesting a 45-day extension of time to file a
motion for en banc reconsideration. The Court granted the motion and extended the deadline to
March 13, 2020. On March 6, 2020, Morris filed another extension motion requesting an additional
45-day extension. The Court granted the motion and extended the deadline to May 12, 2020. On
May 8, 2020, Morris filed yet another extension motion, this time requesting an additional 120-
day extension. The Court denied the additional extension on June 10, 2020. Morris subsequently
filed a motion for rehearing regarding the denial of his motion for an additional extension of time
to file a motion for en banc reconsideration. The Court denied the motion for rehearing on October
13, 2020.

        On October 28, 2020, Morris filed a motion for en banc reconsideration regarding the
denial of his motion for an additional extension of time to file a motion for en banc reconsideration.
The En Banc Court has voted to deny the motion for en banc reconsideration filed by Morris.
Accordingly, it is ordered that the motion for en banc reconsideration is denied.

En Banc Court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Judge’s signature: ______/s/ Sarah B. Landau___________
                                 Acting for the En Banc Court

Date: ___December 3, 2020_____